Order, Supreme Court, New York County (Salvador Collazo, J.), entered September 14, 1994, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court properly determined that issues of fact exist as to whether defendant hospital’s decision to release the psychiatric patient who later killed plaintiffs decedent was based on professional medical judgment for which it cannot be liable for negligence (see, Haynesworth v New York City Health & Hosps. Corp., 195 AD2d 424, lv denied 82 NY2d 661). Given that a resident psychiatrist apparently failed to inquire into the nature of the patient’s auditory hallucinations and the phrase the patient kept repeating to himself, it is not clear whether there was a careful psychiatric examination of the patient (see, Bell v New York City Health & Hosps. Corp., 90 AD2d 270, 282). Nor is it clear whether the patient’s records from prior psychiatric hospitalizations at the same institution were read prior to the patient’s release on April 27,1988. There are also factual issues as to proximate cause. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Williams, JJ.